110 S.W.3d 511 (2003)
In re Sterling Wayne WYATT and Ruth Ann Wyatt.
No. 10-03-078-CV.
Court of Appeals of Texas, Waco.
May 28, 2003.
Rehearing Overruled May 28, 2003.
Sterling Wayne Wyatt, Ruth Ann Wyatt, Hewitt, pro se.
Tommy Bastian, Barrett, Burke, Wilson, Castle, Daffin & Frappier, Addison, for others.
Before Chief Justice DAVIS, Justice VANCE, and Justice GRAY.

OPINION DENYING MOTION FOR REHEARING
TOM GRAY, Justice.
On April 1, 2003, we denied the relators' motion for a writ of prohibition without an opinion. Tex.R.App. P. 52.8(d). They have filed a motion for rehearing, requesting clarification of the reason for our denial. A writ of prohibition may properly be used by this Court only to protect our jurisdiction. In re Salas, 994 S.W.2d 422, 423 (Tex.App.-Waco 1999, orig. proceeding). Its use is limited to cases in which this Court has actual jurisdiction of a pending proceeding. Id. The relators' petition does not assert any manner in which our jurisdiction is in jeopardy of being lost due to the events about which they are complaining.
Relators' motion for rehearing is denied.